            Case 1:19-cv-00288-RDM Document 1 Filed 02/05/19 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                          )
 AMERICAN OVERSIGHT,                      )
 1030 15th Street NW, B255                )
 Washington, DC 20005                     )
                                          )
                               Plaintiff, )
                                          )
 v.                                       )               Case No. 19-cv-288
                                          )
 U.S. GENERAL SERVICES                    )
 ADMINISTRATION,                          )
 1800 F Street NW                         )
 Washington, DC 20405                     )
                                          )
 and                                      )
                                          )
 U.S. NATIONAL PARK SERVICE,              )
 1849 C Street NW                         )
 Washington, DC 20240                     )
                                          )
                             Defendants. )
                                          )

                                          COMPLAINT

       1.       Plaintiff American Oversight brings this action against the U.S. General Services

Administration and the U.S. National Park Service under the Freedom of Information Act,

5 U.S.C. § 552 (FOIA), and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking

declaratory and injunctive relief to compel compliance with the requirements of FOIA.

                                 JURISDICTION AND VENUE

       2.       This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.       Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).




                                                 1
            Case 1:19-cv-00288-RDM Document 1 Filed 02/05/19 Page 2 of 10



       4.       Because Defendants have failed to comply with the applicable time-limit

provisions of FOIA, American Oversight is deemed to have exhausted its administrative

remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining

the agencies from continuing to withhold agency records and ordering the production of agency

records improperly withheld.

                                              PARTIES

       5.       Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight will use the information gathered, and its analysis of it,

to educate the public about the activities and operations of the federal government through

reports, published analyses, press releases, and other media. The organization is incorporated

under the laws of the District of Columbia.

       6.       Defendant the U.S. General Services Administration (GSA) is an agency of the

federal government within the meaning of 5 U.S.C. § 552(f)(1) headquartered in Washington,

DC. GSA has possession, custody, and control of the records that American Oversight seeks.

       7.       Defendant the U.S. National Park Service (NPS) is a component of the

U.S. Department of the Interior (DOI)—an agency of the federal government within the meaning

of 5 U.S.C. § 552(f)(1)—and is headquartered in Washington, DC. NPS has possession, custody,

and control of the records that American Oversight seeks.

                                   STATEMENT OF FACTS

       8.       With President Trump and Congress at an impasse over the president’s requested

funding for a proposed wall along the U.S.-Mexico border, funding for several federal agencies,



                                                 2
             Case 1:19-cv-00288-RDM Document 1 Filed 02/05/19 Page 3 of 10



including GSA, DOI, and NPS expired, causing those agencies to cease performing certain

functions on December 22, 2018.

        9.       Among the suspended functions were servicing and maintenance of many national

parks, monuments, and other conservation and historical properties cared for by NPS. However,

according to January 2, 2019 news reports, one of those NPS sites, the Old Post Office Tower at

Trump International Hotel in Washington, DC, would reopen despite the lapse in appropriations,

through funding reportedly provided by GSA.

                                   Agency Communications FOIAs

        10.      On January 3, 2019, American Oversight submitted FOIA requests to GSA and

NPS seeking access to the following records:

                 All records reflecting communications (including emails, email
                 attachments, text messages, voicemails, voicemail transcripts,
                 messages on messaging platforms (such as Slack, GChat or Google
                 Hangouts, Lync, Skype, WhatsApp, Facebook messaging, Twitter
                 Direct Messages, or Signal), telephone call logs, calendar invitations,
                 calendar entries, meeting notices, meeting agendas, informational
                 material, draft legislation, talking points, any handwritten or
                 electronic notes taken during any oral communications, summaries of
                 any oral communications, or other materials) of [certain] agency
                 officials . . . concerning the operations of the Old Post Office Tower
                 during the partial federal government shutdown that commenced on
                 December 22, 2018[.]

        11.      American Oversight requested that GSA provide records of the following agency

officials:

                 •   Political appointees in the following offices:
                         o Office of the Administrator
                         o Federal Acquisition Service
                         o Public Buildings Service
                         o Office of Communications and Marketing/Office of
                             Strategic Communications
                         o Office of the General Counsel
                 •   The Regional Administrator for GSA’s National Capitol Region




                                                  3
             Case 1:19-cv-00288-RDM Document 1 Filed 02/05/19 Page 4 of 10



                 •   Any GSA officials responsible for managing the lease agreement
                     between the U.S. Government and Trump Old Post Office LLC,1
                     and any supervisors of such GSA officials

        12.      American Oversight requested that NPS provide records of the following agency

officials:

                 •   Any political appointees employed at NPS
                 •   Any NPS officials responsible for managing the Old Post Office
                     Tower site and their supervisors

        13.      In each request, American Oversight clarified that “‘[p]olitical appointee’ should

be understood as any person who is a Presidential Appointee with Senate Confirmation (PAS), a

Presidential Appointee (PA), a Non-career SES, any Schedule C employees, or any persons hired

under Temporary Non-career SES Appointments, Limited Term SES Appointments, or

Temporary Transitional Schedule C Appointments.”

        14.      Each request further clarified that the request includes, but is not limited to,

communications with any person at the White House Office (including anyone with an email

address ending in @who.eop.gov).

        15.      For each request, American Oversight requested all responsive records from

December 15, 2018, through the date the search is conducted.

                            Trump Organization Communications FOIAs

        16.      On January 3, 2019, American Oversight submitted FOIA requests to GSA and

NPS seeking access to the following records:

                 All records reflecting communications (including emails, email
                 attachments, text messages, voicemails, voicemail transcripts,
                 messages on messaging platforms (such as Slack, GChat or Google
                 Hangouts, Lync, Skype, WhatsApp, Facebook messaging, Twitter
                 Direct Messages, or Signal), telephone call logs, calendar invitations,

1
 American Oversight provided the following reference and hyperlink to the relevant lease
agreement: General Services Administration, Ground Lease, By and Between The United States
of America (as “Landlord”) and Trump Old Post Office LLC (as “Tenant”) (GS-LS-11-1307),
Aug. 5, 2013, www.gsa.gov/portal/content/305477.

                                                    4
             Case 1:19-cv-00288-RDM Document 1 Filed 02/05/19 Page 5 of 10



                 calendar entries, meeting notices, meeting agendas, informational
                 material, draft legislation, talking points, any handwritten or
                 electronic notes taken during any oral communications, summaries of
                 any oral communications, or other materials) between or among
                 [certain] agency officials and anyone representing or employed by the
                 Trump Organization or its affiliates (including anyone communicating
                 from an email address ending with @trumporg.com, @trump.com,
                 @trumphotels.com, @ijkfamily.com)[.]

         17.     American Oversight requested that GSA provide records of the following agency

officials:

                 •   Political appointees in the following offices:
                         o Office of the Administrator
                         o Federal Acquisition Service
                         o Public Buildings Service
                         o Office of Communications and Marketing/Office of
                             Strategic Communications
                         o Office of the General Counsel
                 •   The Regional Administrator for GSA’s National Capitol Region
                 •   Any GSA officials responsible for managing the lease agreement
                     between the U.S. Government and Trump Old Post Office LLC,2
                     and any supervisors of such GSA officials

         18.     American Oversight requested that NPS provide records of the following agency

officials:

                 •   Any political appointees employed at NPS
                 •   Any NPS officials responsible for managing the Old Post Office
                     Tower site and their supervisors

         19.     In each request, American Oversight clarified that “‘[p]olitical appointee’ should

be understood as any person who is a Presidential Appointee with Senate Confirmation (PAS), a

Presidential Appointee (PA), a Non-career SES, any Schedule C employees, or any persons hired

under Temporary Non-career SES Appointments, Limited Term SES Appointments, or

Temporary Transitional Schedule C Appointments.”




2
    American Oversight again provided a reference and hyperlink to the relevant lease agreement.

                                                  5
          Case 1:19-cv-00288-RDM Document 1 Filed 02/05/19 Page 6 of 10



         20.       For each request, American Oversight requested all responsive records from

December 15, 2018, through the date the search is conducted.

                                  Funding Records and Analysis FOIAs

         21.       On January 3, 2019, American Oversight submitted FOIA requests to GSA and

NPS seeking access to the following records:

               •   All records regarding the source of funds for the operations of the Old
                   Post Office Tower during the partial government shutdown that
                   commenced on December 22, 2018.

               •   All records reflecting any legal analysis or determination regarding
                   the impact of the lapse of appropriations on the operations of the Old
                   Post Office Tower.

         22.       For each request, American Oversight requested all responsive records from

December 15, 2018, through the date the search is conducted.

                                 Subsequent Communications with GSA

         23.       GSA assigned the Agency Communications FOIA tracking number GSA-2019-

00464.

         24.       GSA assigned the Trump Organization Communications FOIA tracking number

GSA-2019-00465.

         25.       GSA assigned the Funding Records and Analysis FOIA tracking number GSA-

2019-00466.

         26.       By email dated January 10, 2019, GSA sought clarification regarding the Trump

Organization Communications FOIA. American Oversight responded with the requested

information the same day.

         27.       American Oversight has received no further communications from GSA regarding

any of these FOIA requests.




                                                    6
         Case 1:19-cv-00288-RDM Document 1 Filed 02/05/19 Page 7 of 10



                               Subsequent Communications with NPS

       28.       On January 3, 2019, American Oversight received an automated email response

from NPS’s FOIA Office email address, indicating that American Oversight’s FOIA requests

had been successfully transmitted to that email address.

       29.       By email dated January 28, 2019, NPS acknowledged receipt of American

Oversight’s FOIA requests, aggregating the three requests under a single tracking number NPS-

2019-00393.

       30.       NPS also sought further information concerning American Oversight’s request for

a waiver of fees associated with the processing of the three FOIA requests. NPS stated that it did

not believe American Oversight had “provide[d] sufficient justification to qualify for a fee

waiver under the Department’s FOIA regulations (43 CFR 2.48),” and requested that American

Oversight provide further information “[t]o assist [NPS] in making a decision on your request for

a fee waiver.”

       31.       American Oversight responded by email on January 29, 2019, providing a

detailed explanation of how the information provided in its requests satisfied the relevant

regulation, and also providing further information in support of its request for a fee waiver.

       32.       American Oversight has received no further communications from NPS regarding

any of these FOIA requests.

                               Exhaustion of Administrative Remedies

       33.       As of the date of this complaint, Defendants have failed to (a) notify American

Oversight of any determination regarding its FOIA requests, including the scope of any

responsive records Defendants intend to produce or withhold and the reasons for any

withholdings; or (b) produce the requested records or demonstrate that the requested records are

lawfully exempt from production.



                                                  7
         Case 1:19-cv-00288-RDM Document 1 Filed 02/05/19 Page 8 of 10



       34.     Through Defendants’ failure to respond to American Oversight’s FOIA requests

within the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

       35.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       36.     American Oversight properly requested records within the possession, custody,

and control of Defendants.

       37.     GSA and NPS are subject to FOIA, and they must therefore make reasonable

efforts to search for requested records.

       38.     Defendants have failed to promptly review agency records for the purpose of

locating those records that are responsive to American Oversight’s FOIA requests.

       39.     Defendants’ failure to conduct an adequate search for responsive records violates

FOIA and the agencies’ regulations.

       40.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendants to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA requests.

                                       COUNT II
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

       41.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       42.     American Oversight properly requested records within the possession, custody,

and control of Defendants.



                                                 8
         Case 1:19-cv-00288-RDM Document 1 Filed 02/05/19 Page 9 of 10



       43.      GSA and NPS are subject to FOIA, and they must therefore release in response to

a FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       44.      Defendants are wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA requests.

       45.      Defendants are wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

       46.      Defendants’ failure to provide all non-exempt responsive records violates FOIA

and the agencies’ regulations.

       47.      Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendant to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.

                                     REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendants to conduct a search or searches reasonably calculated to uncover all

             records responsive to American Oversight’s FOIA requests;

       (2) Order Defendants to produce, within twenty days of the Court’s order, or by such

             other date as the Court deems appropriate, any and all non-exempt records responsive

             to American Oversight’s FOIA requests and indexes justifying the withholding of any

             responsive records withheld under claim of exemption;

       (3) Enjoin Defendants from continuing to withhold any and all non-exempt records

             responsive to American Oversight’s FOIA requests;



                                                 9
        Case 1:19-cv-00288-RDM Document 1 Filed 02/05/19 Page 10 of 10



       (4) Award American Oversight the costs of this proceeding, including reasonable

          attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

          to 5 U.S.C. § 552(a)(4)(E); and

       (5) Grant American Oversight such other relief as the Court deems just and proper.



Dated: February 5, 2019                          Respectfully submitted,

                                                  /s/ Cerissa Cafasso
                                                  Cerissa Cafasso
                                                  D.C. Bar No. 1011003

                                                  /s/ Katherine M. Anthony
                                                  Katherine M. Anthony
                                                  MA Bar No. 685150*
                                                  Pro hac vice motion to be submitted

                                                  /s/ John E. Bies
                                                  John E. Bies
                                                  D.C. Bar No. 483730

                                                  AMERICAN OVERSIGHT
                                                  1030 15th Street NW, B255
                                                  Washington, DC 20005
                                                  (202) 897-3918
                                                  cerissa.cafasso@americanoversight.org
                                                  katherine.anthony@americanoversight.org
                                                  john.bies@americanoversight.org

                                                  *Member of the MA bar only; practicing in the
                                                  District of Columbia under the supervision of
                                                  members of the D.C. Bar while application for
                                                  D.C. Bar membership is pending.

                                                  Counsel for Plaintiff




                                               10
